Citation Nr: 0937222	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1953 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision dated in September 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  In July 2007, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

The Veteran and his spouse testified at a personal hearing 
before a Decision Review Officer (DRO), sitting at the RO in 
February 2006 and before the undersigned Veterans Law Judge, 
sitting at the RO in August 2006.  Transcripts of these 
hearings are associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran is service-connected for bilateral hearing loss 
and was assigned an initial noncompensable disability rating.  
The Veteran contends that his hearing loss is more severe 
than contemplated by this rating and, as such, that a higher 
initial rating is warranted.  Testimony was offered during 
the August 2006 hearing that the Veteran's hearing loss had 
increased in severity.  As a result, the Board remanded the 
case in July 2007 so that the Veteran could be scheduled for 
a contemporaneous examination.  

The examination was conducted in August 2007, but 
unfortunately, the examination report is inadequate.  
Specifically, in the July 2007 remand the Board required that 
the examiner review the results of a February 2006 
audiological evaluation, which a is suggestive of a more 
severe hearing loss than is documented elsewhere in the 
record.  The August 2007 examiner neither reviewed nor 
commented on this evaluation; rather, she stated that there 
was no February 2007 audiogram in the file.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
"that a remand by this Court or the Board confers on the 
Veteran or other claimant, as a matter of law, a right to 
compliance with the remand orders."  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Consequently, the Board finds it 
necessary to remand this claim to obtain compliance with its 
July 2007 remand orders. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The Veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and 
severity of his bilateral hearing loss.  
The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred.  The examiner is 
requested to identify auditory 
thresholds, in decibels, at frequencies 
of 1000, 2000, 3000, and 4000 Hertz.  A 
Maryland CNC Test should also be 
administered to determine speech 
recognition scores.  The examiner also 
must review the claims file, to include 
the results of the February 2006 
audiogram and MRI.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted. 

2.	After completion of the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the Veteran's 
initial rating claim should be 
readjudicated.  If the claim remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



